Title: To George Washington from Major General Stirling, 18 January 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George


Dear Sir
Middle Brook January 18: 1779

I had the honor to receive your Excellency’s letter of the 14th Yesterday Morning: I went over to your Quarters and had Capt. Bibby to dine with me there; after dinner I dispatched him in very good humour with the enclosed letter to General Phillips; he left with me the two enclosed letters for your Excellency No. 1 & No. 2. one of which he says encloses a letter to the president of Congress. I belive this will be the last of these kind of Vissits. he went of[f] early this Morning and I have Since received the enclosed No. 4. with the letter to Capt. Bibby which it seems it is General Phillips’s wish you should see. the enclosed No. 3. was brot me by Leiut. Maxwell & Leiut. Steel both of the Convention troops, the request of the former, I thought very improper to grant nor did I approve of that of the latter, to pass through Philladelphia; I therefore gave them the shortest Route thro’ Lancaster and injoyned them to keep strictly to it. I enclose the last advices I have had from Genl Maxwell & Major Howel, the latter is full of News, his account of the troops of the different embarkations very nearly agrees with the account I sent your Excellency in Columns. The Resolve of Congress respecting the two Emissions of paper Money is publish’d in General Orders, and sent to all the detachments of the Army I am your Excellencys most Obedient Humble Servant
Stirling
by Rivingtons paper of the 13th it appears that 13 Vessels are Arrived from Cork, but this is no part of that Cork fleet so long expected. they Sailed the first of Septr these the Middle of October. the printer is Silent as to their Cargo and I dont belive they have brot any great Supply of flower.
